ACCEPTED
                                                                                            06-15-00044-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      12/21/2015 4:04:48 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                        Cause No. 06-15-00044-CV
            _______________________________________________
                                                                      FILED IN
                        IN THE COURT OF APPEALS      6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                     FOR THE SIXTH DISTRICT OF TEXAS
                                                     12/21/2015 4:04:48 PM
                              AT TEXARKANA
                                                          DEBBIE AUTREY
            _______________________________________________ Clerk

              BURLINGTON RESOURCES OIL & GAS COMPANY, LP,

                                                        Appellant,

                                         v.

       PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
             PETRO TEXAS, LLC, CH4 ENERGY II, LLC, AND
                 TEXCAL ENERGY SOUTH TEXAS, L.P.

                                               Appellees.
             ______________________________________________

                 On Appeal from the 12th Judicial District Court
              Madison County, Texas, Cause No. 12-13130-012-10
             ______________________________________________

           NOTICE OF APPEARANCE OF LEAD COUNSEL FOR APPELLEE
                    TEXCAL ENERGY SOUTH TEXAS, L.P.
            ______________________________________________

      Pursuant to Texas Rule of Appellate Procedure 6.1, the undersigned counsel

file this Notice of Appearance of Lead Counsel for Appellee TexCal Energy South

Texas, L.P., and respectfully ask that the clerk of court so reflect their appearance

on the docket of this matter.




                                         1
      Deborah G. Hankinson
      State Bar No. 00000020
      dhankinson@hankinsonlaw.com
      Stephanie Dooley Nelson
      State Bar No. 24002006
      Hankinson LLP
      snelson@hankinsonlaw.com
      750 North St. Paul St., Suite 1800
      Dallas, Texas 75201
      214.754.9190
      214.754.9140 (fax)

      Please note that Jesse R. Pierce and Brian K. Tully of the law firm of Pierce

& O’Neill, LLP will remain as additional counsel for Appellee TexCal Energy

South Texas, L.P. in this appeal.

                                                Respectfully submitted,


                                                /s/ Stephanie Dooley Nelson

 JESSE R. PIERCE                               DEBORAH G. HANKINSON
 State Bar No. 15995400                        State Bar No. 00000020
 jpierce@pierceoneill.com                      dhankinson@hankinsonlaw.com
 Brian K. Tully                                STEPHANIE DOOLEY NELSON
 State Bar No. 24039217                        State Bar No. 24002006
 btully@pierceoneill.com                       snelson@hankinsonlaw.com
 Pierce & O’Neill, LLP                         HANKINSON LLP
 4203 Montrose Blvd.                           750 North St. Paul St., Suite 1800
 Houston, Texas 77006                          Dallas, Texas 75201
 Telephone: 713-634-3600                       Telephone: 214-754-9190
 Facsimile: 713-634-3601                       Facsimile: 214-754-9140

                                               Attorneys for Appellee
                                               TexCal Energy South Texas, L.P.




                                           2
                             CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing was served upon the
following persons via electronic service on this 21st day of December, 2015:


Attorneys for Appellant Burlington Resources Oil & Gas Company, LP:

Kirsten M. Castenada
kcastaneda@adjtlaw.com
Alexander Dubose Jefferson & Townsend, LLP
4925 Greenville Avenue, Suite 510
Dallas, Texas 75206

Roger D. Townsend
rtownsend@adjtlaw.com
Alexander Dubose Jefferson & Townsend, LLP
1844 Harvard Street
Houston, Texas 77008

Fred Hagans
fhagans@hagans-law.com
Kendall C. Montgomery
kmontgomery@hagans-law.com
Hagans Burdine Montgomery & Rustay, P.C.
3200 Travis, Fourth Floor
Houston, TX 77006

John R. Mercy
jmercy@texarkanalawyers.com
Mercy Carter Tidwell, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503

Vincent L. Marable III
trippmarable@sbcglobal.net
Paul Webb, P.C.
221 N. Houston Street
Wharton, Texas 77488



                                       3
Attorneys for Appellee Woodbine Acquisition, LLC n/k/a MD America
Energy, LLC:

Greg W. Curry
Greg.Curry@tklaw.com
Gregory D. Binns
Gregory.Binns@tklaw.com
Richard B. Phillips, Jr.
Rich.Phillips@tklaw.com
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, TX 75201-2533

Jeffrey C. Lewis
Atchley, Russell, Waldrop &
  Hlavinka, L.L.P.
1710 Moores Lane
Texarkana, Texas 75503


Attorneys for Appellees PetroMax Operating Co., Petro Texas, LLC,
CH4 Energy II, LLC:

David J. Beck
dbeck@beckredden.com
David M. Gunn
dgunn@beckredden.com
Thomas E. Ganucheau
tganucheau@beckredden.com
Beck Redden LLP
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010




                                    4
Attorneys for Appellee PetroMax Operating
Co., Inc.:

Brad D’Amico
bd@canteyhanger.com
Cantey Hanger LLP
1999 Bryan Street, Suite 3300
Dallas, TX 75201

                                       /s/ Stephanie Dooley Nelson
                                       Stephanie Dooley Nelson




                                   5